          Case 1:19-cv-08809-MKV Document 85 Filed 08/31/21 Page 1 of 2


                                                                               USDC SDNY
UNITED STATES DISTRICT COURT                                                   DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                                  ELECTRONICALLY FILED
                                                                               DOC #:
 MANUEL GERVACIO ANGELES, individually, and                                    DATE FILED: 
 MANUEL GERVACIO ANGELES, on behalf of others
 similarly situated,

                            Plaintiff,                                     1:19-cv-08809-MKV
                              -against-                                           ORDER
 180 EXPRESS DELI CORP., d/b/a 180 EXPRESS DELI, ALI
 MOHAMED, and MOHAMED ALQUSHI,

                            Defendants.

MARY KAY VYSKOCIL, United States District Judge:

       On July 13, 2021, Magistrate Judge Cott, to whom this matter was referred for settlement

purposes, informed the Court that the parties had reached a consensual resolution of this case.

Subsequently, the parties submitted a letter and documentation supporting the fairness of the

settlement. [ECF No. 82.]

       The Court has reviewed these documents for fairness in accordance with the Fair Labor

Standards Act (“FLSA”), 29 U.S.C. §§ 201, et seq., and Second Circuit law, see, e.g., Cheeks v.

Freeport Pancake House, 796 F.3d 199 (2d Cir. 2015). In addition, the Court held a hearing on

August 31, 2021. For the reasons stated on the record at the hearing, the Court has concluded that

the terms of the proposed settlement are a fair and reasonable resolution of the genuine dispute. It

should be noted, however, that in approving the settlement, the Court is not opining specifically

on the reasonableness of the rates charged by counsel for Plaintiff, Plaintiff’s the application of the

lodestar multiplier in FLSA cases, or the percentage of the settlement amount allotted to Plaintiff’s

counsel under the agreement. The Settlement Agreement as a whole is approved as fair and

reasonable in light of all the circumstances, including that it appears to be the product of an arms-

length negotiation.
                                                  1
         Case 1:19-cv-08809-MKV Document 85 Filed 08/31/21 Page 2 of 2




       As explained at the August 31 hearing, the Court declines to retain jurisdiction over this

matter to enforce the terms of the settlement agreement.

       Accordingly, the settlement is approved and IT IS HERERBY ORDERED that the case be

DISMISSED WITH PREJUDICE.



SO ORDERED.

                                                    __
                                                     _____________
                                                                _______
                                                                      _____________
                                                                                 ____________
                                                    _________________________________     ________
Date: August 31, 2021                               MARY K KAYA VYS
                                                              AY    YS
                                                                    YSKSKOCIIL
                                                                   VYSKOCIL
      New York, NY                                  United States
                                                           States District
                                                                   Diist
                                                                      strict
                                                                        t      Juddge
                                                                               Judge




                                                2
